

114 S2937 PCS: Department of State Authorization Act, Fiscal Year 2017
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 468114th CONGRESS2d SessionS. 2937IN THE SENATE OF THE UNITED STATESMay 17, 2016Mr. Corker, from the Committee on Foreign Relations, reported the following original bill; which was read twice and placed on the calendarA BILLTo authorize appropriations for the Department of State for fiscal year 2017, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of State Authorization Act, Fiscal Year 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—International organizations Sec. 101. Oversight of and accountability for peacekeeper abuses. Sec. 102. Designation and reporting. Sec. 103. Withholding of assistance. Sec. 104. Report on Federal Government contributions to the United Nations. Sec. 105. Reimbursement or application of credits. Sec. 106. Reimbursement of contributing countries. Sec. 107. United Nations peacekeeping assessment formula. Sec. 108. Strategic Heritage Plan. Sec. 109. Whistleblower protections. Sec. 110. United Nations Human Rights Council. Sec. 111. Comparative report on peacekeeping operations. Sec. 112. Addressing misconduct in United Nations peacekeeping missions. Sec. 113. Whistleblower protections for United Nations personnel. TITLE II—Personnel and organizational issues Sec. 201. Market data for cost-of-living adjustments. Sec. 202. Overseas housing. Sec. 203. Locally-employed staff wages. Sec. 204. Expansion of civil service opportunities. Sec. 205. Promotion to the Senior Foreign Service. Sec. 206. Lateral entry into the Foreign Service. Sec. 207. Reemployment of annuitants. Sec. 208. Codification of enhanced consular immunities. Sec. 209. Accountability review board recommendations related to unsatisfactory leadership. Sec. 210. Personal services contractors. Sec. 211. Technical amendment to Federal Workforce Flexibility Act. Sec. 212. Training support services. Sec. 213. Limited appointments in the Foreign Service. Sec. 214. Home leave amendment. Sec. 215. Foreign Service workforce study. Sec. 216. Report on diversity recruitment, employment, retention, and promotion. Sec. 217. Foreign relations exchange programs. TITLE III—Consular authorities Sec. 301. Information on passports, expedited passports, and visas issued by consular affairs. Sec. 302. Consular fee restructuring. Sec. 303. Protections for foreign employees of diplomatic missions and international organizations. Sec. 304. Border crossing fee for minors. Sec. 305. Signed photograph requirement for visa applications. Sec. 306. Electronic transmission of domestic violence information to visa applicants. Sec. 307. Amerasian immigration. Sec. 308. Technical amendment to the Immigration and Nationality Act. TITLE IV—Miscellaneous provisions Sec. 401. Reports on embassy construction and security upgrade projects. Sec. 402. United States human rights dialogue review. Sec. 403. Sense of Congress on foreign cybersecurity threats. Sec. 404. Repeal of obsolete reports. Sec. 405. Sense of the Senate regarding the release of internationally adopted children from the Democratic Republic of Congo. Sec. 406. Communication with governments of countries designated as Tier 2 Watch List countries on the Trafficking in Persons Report. Sec. 407. Defense trade controls registration fees. Sec. 408. Authority to issue administrative subpoenas. Sec. 409. Extension of period for reimbursement of seized commercial fishermen. Sec. 410. Special agents. Sec. 411. Enhanced Department of State authority for uniformed guards.  2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)Capital master planThe term Capital Master Plan means the capital construction project at the United Nations Headquarters in New York City for which funding was approved by the United Nations General Assembly on December 22, 2006 (A/RES/61/251).
 (3)Consular affairsThe term Consular Affairs means the Bureau of Consular Affairs of the Department of State. (4)DepartmentUnless otherwise specified, the term Department means the Department of State.
 (5)Foreign serviceThe term Foreign Service has the meaning given the term in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902). (6)Global affairs bureausThe term global affairs bureaus means the following bureaus of the Department:
 (A)Bureaus reporting to the Under Secretary for Economic Growth, Energy, and the Environment. (B)Bureaus reporting to the Under Secretary for Arms Control and International Security.
 (C)Bureaus reporting to the Under Secretary for Public Diplomacy and Public Affairs. (D)Bureaus reporting to the Under Secretary for Civilian Security, Democracy, and Human Rights.
 (E)The Bureau of International Organization Affairs. (7)Global affairs positionThe term global affairs position means any position funded with amounts appropriated to the Department under the heading Diplomatic Policy and Support.
 (8)Inspector generalUnless otherwise specified, the term Inspector General means the Office of Inspector General of the Department of State. (9)Peacekeeping abuse country of concernThe term peacekeeping abuse country of concern means a country so designated by the Secretary pursuant to section 102(a).
 (10)Peacekeeping creditsThe term peacekeeping credits means the amounts by which United States assessed peacekeeping contributions exceed actual expenditures, apportioned to the United States, of peacekeeping operations by the United Nations during a United Nations peacekeeping fiscal year.
 (11)SecretaryUnless otherwise specified, the term Secretary means the Secretary of State. (12)Strategic heritage planThe term Strategic Heritage Plan means the capital construction project at the United Nations’ Palais des Nations building complex in Geneva, Switzerland, as discussed in the Secretary–General’s Second annual progress report on the strategic heritage plan of the United Nations Office at Geneva (A/70/394), which was published on September 25, 2015.
			IInternational organizations
			101.Oversight of and accountability for peacekeeper abuses
 (a)Strategy to ensure reform and accountabilityNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit, in unclassified form, to the appropriate congressional committees—
 (1)a United States strategy for combating sexual exploitation and abuse in United Nations peacekeeping operations; and
 (2)an implementation plan for achieving the objectives set forth in the strategy described in paragraph (1).
 (b)ObjectivesThe objectives of the strategy required under subsection (a) shall be— (1)to ensure the introduction of improved training, oversight, and accountability mechanisms for United Nations peacekeeping operations and the personnel involved with such operations;
 (2)to dramatically reduce the incidence of sexual exploitation and abuse committed by personnel assigned to United Nations peacekeeping operations;
 (3)to ensure swift justice for any such personnel who are found to have committed sexual exploitation or abuse; and
 (4)to assist the United Nations and troop- or police-contributing countries to improve their ability to prevent, identify, and prosecute sexual exploitation or abuse by personnel involved in peacekeeping operations.
 (c)ElementsThe strategy required under subsection (a) shall include the following elements and objectives: (1)The United States shall use its vote and influence at the United Nations to seek—
 (A)the establishment of onsite courts-martial, as appropriate, for the prosecution of crimes committed by peacekeeping personnel, which is consistent with each peacekeeping mission’s status of forces agreement with its host country;
 (B)the creation of a United Nations Security Council ombudsman office that— (i)is authorized to conduct ongoing oversight of peacekeeping operations;
 (ii)reports directly to the Security Council on— (I)offenses committed by peacekeeping personnel or United Nations civilian staff or volunteers; and
 (II)the actions taken in response to such offenses; and (iii)provides reports to the Security Council on the conduct of personnel in each peacekeeping operation not less frequently than annually and before the expiration or renewal of the mandate of any such peacekeeping operation;
 (C)guidance from the United Nations on the establishment of a standing claims commission for each peacekeeping operation—
 (i)to address any grievances by a host country’s civilian population against United Nations personnel in cases of alleged abuses by peacekeeping personnel; and
 (ii)to provide means for the government of the country of which culpable United Nations peacekeeping or civilian personnel are nationals to compensate the victims of such crimes;
 (D)the adoption of a United Nations policy that— (i)establishes benchmarks for the identification of sexual exploitation or abuse; and
 (ii)ensures proper training of peacekeeping personnel (including officers and senior civilian personnel) in recognizing and avoiding such offenses;
 (E)the adoption of a United Nations policy that bars troop- or police-contributing countries that fail to fulfill their obligation to ensure good order and discipline among their troops from providing any further troops for peace operations or restricts peacekeeper reimbursements to such countries until training, institutional reform, and oversight mechanisms have been put in place that are adequate to prevent such problems from reoccurring; and
 (F)appropriate risk reduction policies, including refusal by the United Nations to deploy uniformed personnel from any troop- or police-contributing country that does not adequately—
 (i)investigate allegations of sexual exploitation or abuse involving nationals of such country; and (ii)ensure justice for those determined to have been responsible for such sexual exploitation or abuse.
 (2)The United States shall deny further United States peacekeeper training or related assistance, except for training specifically designed to reduce the incidence of sexual exploitation or abuse, or to assist in its identification or prosecution, to any troop- or police-contributing country that does not—
 (A)implement and maintain effective measures to enhance the discovery of sexual exploitation and abuse offenses committed by peacekeeping personnel who are nationals of such country;
 (B)adequately respond to complaints about such offenses by carrying out swift and effective disciplinary action against the personnel who are found to have committed such offenses; and
 (C)provide detailed reporting to the ombudsman described in paragraph (1)(B) (or other appropriate United Nations official) that describes the offenses committed by its nationals and its responses to such offenses.
 (3)The United States shall develop support mechanisms to assist troop- or police-contributing countries—
 (A)to improve their capacity to investigate allegations of sexual exploitation and abuse offenses committed by their nationals while participating in a United Nations peacekeeping operation; and
 (B)to appropriately hold accountable any individual who commits an act of sexual exploitation or abuse.
 (4)In coordination with the ombudsman described in paragraph (1)(B) (or other appropriate United Nations official), the Secretary shall identify, in the Department’s annual country reports on human rights practices, the countries of origin of any peacekeeping personnel or units that—
 (A)are characterized by noteworthy patterns of sexual exploitation or abuse; or (B)have failed to institute appropriate institutional and procedural reforms after being made aware of any such patterns.
 (d)Optional DNA samplingThe United States may encourage a troop- or police-contributing country— (1)to develop its own system to obtain and maintain DNA samples, consistent with the laws of such country, from each national of such country who is a member of a United Nations military contingent or formed police unit; and
 (2)to make the DNA samples referred to in paragraph (1) available to such country’s investigators if there are credible allegations of sexual exploitation or abuse involving nationals described in paragraph (1).
 (e)Sense of CongressIt is the sense of Congress that none of the DNA samples contained in the Armed Forces Repository of Specimen Samples for the Identification of Remains should be shared with the United Nations, a United Nations specialized agency, or a United Nations affiliated organization.
				102.Designation and reporting
 (a)Designation of countries with records of peacekeeping abuseIf credible information indicates that personnel from any United Nations peacekeeping troop- or police-contributing country have engaged in sexual exploitation or abuse and credible allegations of such misconduct indicate a pattern of significant and habitual sexual exploitation or abuse, the Secretary shall—
 (1)designate the country in question as a peacekeeping abuse country of concern; and (2)promptly notify the country in question of its designation under this subsection.
 (b)DurationA designation under subsection (a)(1) shall remain in effect until the Secretary determines that— (1)the pattern of significant and habitual sexual exploitation or abuse that led to such designation has ceased; and
 (2)the country in question has taken appropriate steps— (A)to prevent a pattern of significant and habitual sexual exploitation or abuse in the future; and
 (B)to bring to justice the perpetrators of any such sexual exploitation or abuse. (c)Public listThe Secretary shall maintain a publicly-accessible list of all countries that are designated as a peacekeeping abuse country of concern.
 (d)InformationThe Secretary shall promptly inform the appropriate congressional committees whenever the Secretary—
 (1)designates a country as a peacekeeping abuse country of concern; or (2)determines that a country no longer qualifies as a peacekeeping abuse country of concern as a result of meeting the criteria set forth in subsection (b).
 (e)Credible informationIn assessing whether credible information indicates a pattern of significant and habitual sexual exploitation or abuse, the Secretary should consider all credible information, including—
 (1)the contents of the annual United Nations Secretary General’s Bulletin entitled Special measures for protection from sexual exploitation and sexual abuse; (2)classified and unclassified information residing in Federal Government databases or other relevant records;
 (3)open-source records, including media accounts and information available on the Internet; and (4)information available from international organizations, foreign governments, and civil society organizations.
					103.Withholding of assistance
 (a)Statement of United States policyIt is the policy of the United States that assistance to security forces should not be provided to any unit of the security forces of a foreign country that has engaged in a gross violation of human rights or in acts of sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation.
 (b)ClarificationA gross violation of human rights referred to in section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) shall include any gross violation of human rights committed by a unit serving in a United Nations peacekeeping operation.
 (c)Withholding of assistanceThe Secretary is authorized— (1)to withhold any or all of the assistance to security forces described in subsection (d) from any unit of the security forces of a foreign country for which the Secretary has determined that credible information exists that the unit has engaged in acts of sexual exploitation or abuse, including while serving on a United Nations peacekeeping operation; and
 (2)to continue to withhold such assistance until effective steps have been taken— (A)to investigate, identify, and punish such exploitation or abuse; and
 (B)to prevent similar incidents from occurring in the future. (d)Assistance specifiedThe assistance to security forces described in this subsection is the assistance authorized under—
 (1)sections 481, 516, 524, and 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291, 2321j, 2344, and 2347);
 (2)chapter 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2348 et seq.); and (3)section 23 of the Arms Export Control Act (22 U.S.C. 2763).
 (e)Allocation of withheld fundsIf funding is withheld under subsection (c) or a country has been designated as a peacekeeping abuse country of concern under section 102(a)(1), the President may make such funds available to assist the foreign government to strengthen civilian and military mechanisms of accountability to bring the responsible members of the security forces to justice and to prevent future incidents provided that a notification is submitted to Congress in accordance with the procedures applicable to reprogramming notifications under section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706).
 (f)NotificationIf the Secretary withholds assistance to security forces from a unit of the security forces of a foreign country pursuant to subsection (c), the Secretary shall—
 (1)promptly notify the government of such country that such unit is ineligible for certain military assistance from the United States; and
 (2)provide written notification of such withholding to the appropriate congressional committees not later than 10 days after the Secretary has determined to withhold such assistance or sales from such unit.
					104.Report on Federal Government contributions to the United Nations
 (a)In generalSection 4(c)(1) of the United Nations Participation Act of 1945 (22 U.S.C. 287b(c)) is amended— (1)by amending subparagraph (A) to read as follows:
						
 (A)A description of all assistance from the United States to the United Nations to support peacekeeping operations that—
 (i)was provided during the previous calendar year; (ii)is expected to be provided during the current fiscal year; or
 (iii)is included in the annual budget request to Congress for the budget year.; (2)by amending subparagraph (D) to read as follows:
						
 (D)For assessed or voluntary contributions described in subparagraph (B)(iii) or (C)(iii) that exceed $100,000 in value, including in-kind contributions—
 (i)the total amount or estimated value of all such contributions to the United Nations and to each of its affiliated agencies and related bodies;
 (ii)the nature and estimated total value of all in-kind contributions in support of United Nations peacekeeping operations and other international peacekeeping operations, including—
 (I)logistics; (II)airlift;
 (III)arms and materiel; (IV)nonmilitary technology and equipment;
 (V)personnel; and (VI)training;
 (iii)the approximate percentage of all such contributions to the United Nations and to each such agency or body when compared with all contributions to the United Nations and to each such agency or body from any source; and
 (iv)for each such United States Government contribution to the United Nations and to each such agency or body—
 (I)the amount or value of the contribution; (II)a description of the contribution, including whether it is an assessed or voluntary contribution;
 (III)the purpose of the contribution; (IV)the department or agency of the United States Government responsible for the contribution; and
 (V)the United Nations or United Nations affiliated agency or related body that received the contribution.; and
 (3)by adding at the end the following:  (E)The report required under this subsection shall be submitted in unclassified form, but may include a classified annex..
 (b)Public availability of informationNot later than 14 days after submitting each report under section 4(c) of the United Nations Participation Act of 1945 (22 U.S.C. 287b(c)), the Director of the Office of Management and Budget shall post a text-based, searchable version of any unclassified information described in paragraph (1)(D) of such section on a publicly available website.
 105.Reimbursement or application of creditsNotwithstanding any other provision of law, the President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to seek and timely obtain a commitment from the United Nations to make available to the United States any peacekeeping credits that are generated from a closed peacekeeping operation.
 106.Reimbursement of contributing countriesIt is the policy of the United States that— (1)the present formula for determining the troop reimbursement rate paid to troop- and police-contributing countries for United Nations peacekeeping should be clearly explained and made available to the public on the United Nations Department of Peacekeeping Operations website;
 (2)regular audits of the nationally-determined pay and benefits given to personnel from troop- and police-contributing countries participating in United Nations peacekeeping operations should be conducted to help inform the reimbursement rate; and
 (3)the survey mechanism developed by the United Nations Secretary-General’s Senior Advisory Group on Peacekeeping Operations for collecting troop- and police-contributing country data on common and extraordinary expenses associated with deploying personnel to peacekeeping missions should be coordinated with the audits described in paragraph (2) to ensure proper oversight and accountability.
				107.United Nations peacekeeping assessment formula
 (a)Independent assessmentNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of the formula and methods by which the United Nations assesses member states for financial support to peacekeeping operations to determine an appropriate standard by which the United Nations should assess such member states in proportion to their capacity to contribute financially to such operations; and
 (2)submit the results of the study conducted under paragraph (1) to the appropriate congressional committees.
 (b)ElementsThe study required under subsection (a) shall include— (1)an explanation and analysis of the formula and methods used by the United Nations to determine the peacekeeping assessments for each member state, including—
 (A)whether it is appropriate to use per capita gross domestic product as the method of calculation for determining a member country’s capacity to contribute;
 (B)whether, and to what degree, member countries should qualify for discounts through the United Nations regular budget, the peacekeeping budget, or both; and
 (C)a survey and analysis of various methods of calculating capacity to contribute including— (i)the relative share of quota subscription and voting shares at international financial institutions such as the World Bank Group and the International Monetary Fund;
 (ii)the size and nature of the country’s reserves, including the size and composition of its other external assets; and
 (iii)whether the country runs large and prolonged current account surpluses; and (2)recommendations, based on the analysis conducted under paragraph (1), for improving the formula used by the United Nations to determine the peacekeeping assessments for each member state to better reflect each state’s capacity to contribute and appropriate burden-sharing among member states.
					108.Strategic Heritage Plan
 (a)ReportNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter until the Strategic Heritage Plan is complete, the Comptroller General of the United States shall submit a report to the appropriate congressional committees on the Strategic Heritage Plan that includes—
 (1)an update on the status of the project’s budget and schedule, including any changes to scope, total project cost, or schedule;
 (2)an update on financing plans for the project, including the amount contributed by each member state; and
 (3)an assessment of the United Nations’ management of the project, including whether lessons learned during the implementation of the Capital Master Plan are used to develop documented guidance for the Strategic Heritage Plan.
 (b)AuthorizationNot later than 30 days before the adoption of a budget for the Strategic Heritage Plan by the United Nations General Assembly, the Secretary shall certify to the appropriate congressional committees whether—
 (1)the United Nations has updated its policies and procedures for capital projects to incorporate lessons learned from the Capital Master Plan;
 (2)the Department— (A)has conducted a cost-benefit analysis of the United Nations financing options for the Strategic Heritage Plan, including the possibility of special assessments on member states and a long-term loan from the Government of Switzerland; and
 (B)has determined which option is most financially advantageous for the United States; and (3)the United Nations has reviewed viable options for securing alternative financing to offset the total project cost.
					109.Whistleblower protections
 (a)Certification of whistleblower protectionsNot more than 85 percent of the annual contributions by the United States to the United Nations (including contributions to the Department of Peacekeeping Operations) for any United Nations agency, or for the Organization of American States, may be obligated for such organization, department, or agency until the Secretary certifies to the appropriate congressional committees that the organization, department, or agency receiving such contributions is—
 (1)posting on a publicly available website, consistent with applicable privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency;
 (2)providing the United States Government with necessary access to the financial and performance audits described in paragraph (1); and
 (3)effectively implementing and enforcing policies and procedures that reflect best practices for the protection of whistleblowers from retaliation, including—
 (A)protection against retaliation for internal and lawful public disclosures; (B)the establishment of appropriate legal burdens of proof in disciplinary or other actions taken against employees and the maintenance of due process protections for such employees;
 (C)the establishment of clear statutes of limitation for reporting retaliation against whistleblowers; (D)appropriate access to independent adjudicative bodies, including external arbitration; and
 (E)prompt disciplinary action, as appropriate, against any officials who have engaged in retaliation against whistleblowers.
 (b)Release of withheld contributionsThe Secretary may obligate the remaining 15 percent of the applicable United States contributions to an organization, department, or agency subject to the certification requirement described in subsection (a) after the Secretary submits such certification to the appropriate congressional committees.
				(c)Waiver
 (1)In generalThe Secretary may waive the requirements under subsection (a) with respect to a particular agency, organization, or department, if the Secretary determines and reports to the appropriate congressional committees that such a waiver is necessary for the particular agency, organization, or department to avert or respond to a humanitarian crisis.
 (2)RenewalA waiver under paragraph (1) may be renewed if the Secretary determines and reports to the appropriate congressional committees that such waiver remains necessary for that particular agency, organization, or department to avert or respond to a humanitarian crisis.
					110.United Nations Human Rights Council
 (a)Funding prohibitionNo funding from the United States Government may be made available to support the United Nations Human Rights Council until after the Secretary certifies to the appropriate congressional committees that—
 (1)participation in the United Nations Human Rights Council is in the national interest of the United States; and
 (2)the United Nations Humans Rights Council is taking steps to remove Human rights situation in Palestine and other occupied Arab territories and any other specific item targeted at Israel as permanent items on the United Nations Human Rights Council’s agenda.
 (b)RequirementThe certification under subsection (a) shall include— (1)an explanation of the reasoning behind the certification; and
 (2)the steps that have been taken to remove Human rights situation in Palestine and other occupied Arab territories and any other specific item targeted at Israel as permanent agenda items. (c)Additional informationNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the appropriate congressional committees that describes—
 (1)the resolutions that were considered in the United Nations Human Rights Council during the previous 12 months; and
 (2)steps that have been taken during that 12-month period to remove Human rights situation in Palestine and other occupied Arab territories and any other specific item targeted at Israel as permanent agenda items for the United Nations Human Rights Council.
 (d)WaiverThe Secretary may waive the restrictions imposed under subsection (a), on an annual basis, if the Secretary—
 (1)determines that such a waiver is in the foreign policy or national security interests of the United States; and
 (2)submits a written explanation to the appropriate congressional committees of the reasoning behind such determination.
 (e)TerminationThe funding limitation under subsection (a) shall terminate after the Secretary certifies pursuant to that subsection that Human rights situation in Palestine and other occupied Arab territories and any other specific item targeted at Israel have been removed as permanent items on the United Nations Human Rights Council’s agenda.
 111.Comparative report on peacekeeping operationsNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to the appropriate congressional committees on the costs, strengths, and limitations of United States and United Nations peacekeeping operations, which shall include—
 (1)a comparison of the costs of current United Nations peacekeeping missions and the estimated cost of comparable United States peacekeeping operations; and
 (2)an analysis of the strengths and limitations of— (A)a peacekeeping operation led by the United States; and
 (B)a peacekeeping operation led by the United Nations. 112.Addressing misconduct in United Nations peacekeeping missions (a)ReformsThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations—
 (1)to seek to alter the model memorandum of understanding for troop-contributing countries participating in United Nations peacekeeping missions to strengthen accountability measures related to the investigation, prosecution, and discipline of their troops in cases of misconduct;
 (2)to seek to ensure that for each United Nations peacekeeping mission mandate renewal that is approved and for any new peacekeeping mission, the memorandum of understanding with the troop-contributing countries contains strong provisions that ensure an investigation and response to allegations of sexual exploitation and abuse offenses and the execution of swift and effective disciplinary action against personnel found to have committed the offenses is taken; and
 (3)to seek to require the immediate repatriation of a particular military unit or formed police unit of a troop- or police-contributing country in a United Nations peacekeeping operation when there is credible information of widespread or systemic sexual exploitation or abuse by that unit and to prevent the deployment of that particular unit in a peacekeeping capacity until demonstrable progress has been made to prevent similar offenses from occurring in the future, to strengthen command and control, and to investigate and hold accountable those found guilty of sexual exploitation or abuse.
					(b)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report with recommendations for changing the model memorandum of understanding for troop-contributing countries participating in United Nations peacekeeping missions that strengthen accountability measures and prevent sexual exploitation and abuse by United Nations personnel.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A plan to ensure the recommendations described in such paragraph are incorporated into the model memorandum of understanding.
 (B)Specific recommendation on ways to track the progress and process by which a troop-contributing country investigates, prosecutes, and holds personnel accountable for misconduct.
 113.Whistleblower protections for United Nations personnelThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations—
 (1)to call for the removal of any official at the United Nations whom the Department of State determines has failed to uphold the highest standards of ethics and integrity established by the United Nations, and whose conduct, with respect to preventing sexual exploitation and abuse by United Nations peacekeepers, has resulted in the erosion of public confidence in the United Nations;
 (2)to ensure that adequate whistleblower protections are extended to United Nations peacekeepers, United Nations police officers, United Nations staff, contractors, and victims of misconduct involving United Nations personnel; and
 (3)to ensure that the United Nations establishes and implements adequate protection measures for whistleblowers who report significant allegations of wrongdoing by United Nations officials.
				IIPersonnel and organizational issues
			201.Market data for cost-of-living adjustments
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that examines the feasibility and cost effectiveness of using private sector market data to determine cost of living adjustments for foreign service officers and Federal Government civilians who are stationed abroad.
 (b)ContentThe report required under subsection (a) shall include— (1)a list of at least 4 private sector providers of international cost-of-living data that the Secretary determines are qualified to provide such data;
 (2)a list of cities in which the Department maintains diplomatic posts for which private sector cost-of-living data is not available;
 (3)a comparison of— (A)the cost of purchasing cost-of-living data from each provider listed in paragraph (1); and
 (B)the cost (including Department labor costs) of producing such rates internally; and (4)for countries in which the Department provides a cost-of-living allowance greater than zero and the World Bank estimates that the national price level of the country is less than the national price level of the United States, a comparison of cost-of-living allowances, excluding housing costs, of the private sector providers referred to in paragraph (1) to rates constructed by the Department’s Office of Allowances.
 (c)WaiverIf the Secretary determines that compliance with subsection (b)(4) at a particular location is cost-prohibitive, the Secretary may waive the requirement under subsection (b)(4) for that location if the Secretary submits written notice and an explanation of the reasons for the waiver to the appropriate congressional committees.
				202.Overseas housing
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that analyzes and compares—
 (1)overseas housing policies and rates for civilians, as set by the Department; and (2)overseas housing policies and rates for military personnel, as set by the Department of Defense.
 (b)ContentThe report required under subsection (a) shall include— (1)a comparison of overseas housing policies, pertaining to the size and quality of government-provided housing and the rates for individually leased housing, for Federal Government civilians and military personnel;
 (2)a comparison of rates for individually leased overseas housing for civilians and military personnel by comparable rank and family size;
 (3)an analysis of any factors specific to the civilian population or military population that warrant separate housing policies and rates;
 (4)a recommendation on the feasibility and cost-effectiveness of consolidating civilian and military policies and rates for individually-leased housing into a single approach for all United States personnel who are stationed overseas; and
 (5)additional policy recommendations based on the Comptroller General’s analysis. 203.Locally-employed staff wages (a)Market-responsive staff wagesNot later than 180 days after the date of enactment of this Act, and periodically thereafter, the Secretary shall establish and implement a prevailing wage rates goal for positions in the local compensation plan, as described in section 408 of the Foreign Service Act of 1980 (22 U.S.C. 3968), at each diplomatic post that—
 (1)is based on the specific recruiting and retention needs of the post and local labor market conditions, as determined annually; and
 (2)is not less than the 50th percentile of the prevailing wage for comparable employment in the labor market surrounding the post.
 (b)ExceptionThe prevailing wage rate goal established under subsection (a) may differ from the requirements under such subsection if required by law in the locality of employment.
 (c)Recordkeeping requirementThe analytical assumptions underlying the calculation of wage levels at each diplomatic post under subsection (a), and the data upon which such calculation is based—
 (1)shall be filed electronically and retained for not less than 5 years; and (2)shall be made available to the appropriate congressional committees upon request.
 204.Expansion of civil service opportunitiesIt is the sense of Congress that the Department should— (1)expand the Overseas Development Program from 20 positions to not fewer than 40 positions within 1 year after the date of the enactment of this Act;
 (2)analyze the costs and benefits of expanding the Overseas Development Program; and (3)expand the Overseas Development Program to more than 40 positions if the benefits identified in paragraph (2) outweigh the costs identified in such paragraph.
 205.Promotion to the Senior Foreign ServiceSection 601(c) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)) is amended by adding at the end the following:
				
 (6)(A)The promotion of any individual joining the Service on or after January 1, 2017, to the Senior Foreign Service shall be contingent upon the individual completing at least 1 tour in—
 (i)a global affairs bureau; or (ii)a global affairs position.
 (B)In this paragraph: (i)The term global affairs bureaus means the following bureaus of the Department:
 (I)Bureaus reporting to the Under Secretary for Economic Growth, Energy, and Environment. (II)Bureaus reporting to the Under Secretary for Arms Control and International Security.
 (III)Bureaus reporting to the Under Secretary for Public Diplomacy and Public Affairs. (IV)Bureaus reporting to the Under Secretary for Civilian, Security, Democracy, and Human Rights.
 (V)The Bureau of International Organization Affairs. (ii)The term global affairs position means any position funded with amounts appropriated to the Department of State under the heading Diplomatic Policy and Support.
 (C)The requirements under subparagraph (A) shall not apply if the Secretary of State certifies that the individual proposed for promotion to the Senior Foreign Service—
 (i)has met all other requirements applicable to such promotion; and
 (ii)was unable to complete a tour in a global affairs bureau or global affairs position because there was not a reasonable opportunity for the individual to be assigned to such a posting..
			206.Lateral entry into the Foreign Service
 (a)Policy of the United StatesIt is the policy of the United States to maximize the ability of the Foreign Service to draw upon the talents of the American people to most effectively promote the foreign policy interests of the United States.
 (b)FindingCongress finds that— (1)the Foreign Service practice of grooming generalists for careers in the Foreign Service, starting with junior level directed assignments, is effective for most officers; and
 (2)the practice described in paragraph (1) precludes the recruitment of many patriotic, highly-skilled, talented, and experienced mid-career professionals who wish to join public service and contribute to the work of the Foreign Service, but are not in a position to restart their careers as entry-level government employees.
 (c)Sense of CongressIt is the sense of Congress that the Foreign Service should permit mid-career entry into the Foreign Service for qualified individuals who are willing to bring their outstanding talents and experiences to the work of the Foreign Service.
 (d)Pilot programNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a 3-year pilot program for lateral entry into the Foreign Service that—
 (1)targets mid-career individuals from the civil service and private sector who have skills and experience that would be extremely valuable to the Foreign Service;
 (2)is in full comportment with current Foreign Service intake procedures, including the requirement to pass the Foreign Service exam;
 (3)offers participants in the pilot program placement in the Foreign Service at a grade level higher than FS–4 if such placement is warranted by their education and qualifying experience;
 (4)requires only 1 directed assignment in a position appropriate to the pilot program participant’s grade level;
 (5)includes, as part of the required initial training, a class or module that specifically prepares participants in the pilot program for life in the Foreign Service, including conveying to them essential elements of the practical knowledge that is normally acquired during a Foreign Service officer’s initial assignments; and
 (6)includes an annual assessment of the progress of the pilot program by a review board consisting of Department officials with appropriate expertise, including employees of the Foreign Service, in order to evaluate the pilot program’s success and direction in advancing the policy set forth in subsection (a) in light of the findings set forth in subsection (b).
 (e)Annual reportingNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the duration of the pilot program, the Secretary shall submit a report to the appropriate congressional committees that describes—
 (1)the cumulative number of accepted and unaccepted applicants to the pilot program established under subsection (d);
 (2)the cumulative number of pilot program participants placed into each Foreign Service cone; (3)the grade level at which each pilot program participant entered the Foreign Service;
 (4)information about the first assignment to which each pilot program participant was directed; (5)the structure and operation of the pilot program, including—
 (A)the operation of the pilot program to date; and (B)any observations and lessons learned about the pilot program that the Secretary considers relevant.
 (f)Longitudinal dataThe Secretary shall— (1)collect and maintain data on the career progression of each pilot program participant for the length of the participant’s Foreign Service career; and
 (2)make the data described in paragraph (1) available to the appropriate congressional committees upon request.
					207.Reemployment of annuitants
 (a)Waiver of annuity limitationsSection 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended— (1)in paragraph (1)(B), by striking to facilitate the and all that follows through Afghanistan,;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Repeal of sunset provisionSection 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) is amended to read as follows:
					
 (a)AuthorityThe Secretary of State may waive the application of section 8344 or 8468 of title 5, United States Code, on a case-by-case basis, for employment of an annuitant in a position in the Department of State for which there is exceptional difficulty in recruiting or retaining a qualified employee, or when a temporary emergency hiring need exists..
 208.Codification of enhanced consular immunitiesSection 4 of the Diplomatic Relations Act (22 U.S.C. 254c) is amended— (1)by striking The President and inserting the following:
					
 (a)In generalThe President; and (2)by adding at the end the following:
					
						(b)Consular immunity
 (1)In generalThe Secretary of State, with the concurrence of the Attorney General, may, on the basis of reciprocity and under such terms and conditions as the Secretary may determine, specify privileges and immunities for a consular post, the members of a consular post, and their families which result in more favorable or less favorable treatment than is provided in the Vienna Convention.
 (2)ConsultationBefore exercising the authority under paragraph (1), the Secretary shall consult with the appropriate congressional committees on the circumstances that may warrant the need for privileges and immunities providing more favorable or less favorable treatment than is provided in the Vienna Convention..
 209.Accountability review board recommendations related to unsatisfactory leadershipSection 304(c) of the Diplomatic Security Act (22 U.S.C. 4834(c)) is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;
 (2)by striking Whenever and inserting the following:  (1)Breach of dutyWhenever;
 (3)by striking In determining and inserting the following:  (2)FactorsIn determining; and
 (4)by adding at the end the following:  (3)Unsatisfactory leadership (A)Grounds for disciplinary actionUnsatisfactory leadership by a senior official with respect to a security incident involving loss of life, serious injury or significant destruction of property at or related to a United States Government mission abroad may be grounds for disciplinary action.
 (B)RecommendationIf a Board finds reasonable cause to believe that a senior official provided unsatisfactory leadership (as described in subparagraph (A)), the Board may recommend disciplinary action subject to the procedures set forth in paragraphs (1) and (2)..
				210.Personal services contractors
 (a)In generalSubject to subsections (b) and (c), the Secretary may establish a pilot program (referred to in this section as the Program) for hiring United States citizens or aliens as personal services contractors. Personal services contractors hired under this section may provide services in the United States and outside of the United States to respond to new or emerging needs or to augment existing services.
 (b)ConditionsThe Secretary may hire personal services contractors under the Program if— (1)the Secretary determines that existing personnel resources are insufficient;
 (2)the period in which services are provided by a personal services contractor under the Program, including options, does not exceed 2 years, unless the Secretary determines that exceptional circumstances justify an extension of up to 1 additional year;
 (3)not more than 200 United States citizens or aliens are employed as personal services contractors under the Program at any time; and
 (4)the Program is only used to obtain specialized skills or experience or to respond to urgent needs.
					(c)Status of personal service contractors
 (1)Not a government employeeSubject to paragraph (2), an individual hired as a personal services contractor under the Program shall not, by virtue of such hiring, be considered to be an employee of the United States Government for purposes of any law administered by the Office of Personnel Management.
 (2)Applicable lawAn individual hired as a personal services contractor pursuant to this section shall be covered, in the same manner as a similarly-situated employee, by—
 (A)the Ethics in Government Act of 1978 (5 U.S.C. App.); (B)chapter 73 of title 5, United States Code;
 (C)sections 201, 203, 205, 207, 208, and 209 of title 18, United States Code; (D)section 1346 and chapter 171 of title 28, United States Code; and
 (E)chapter 21 of title 41, United States Code. (3)Savings provisionExcept as provided in paragraphs (1) and (2), nothing in this section may be construed to affect the determination of whether an individual hired as a personal services contractor under the Program is an employee of the United States Government for purposes of any Federal law.
					(d)Termination of authority
 (1)In generalThe authority to award personal services contracts under the Program shall terminate on September 30, 2019.
 (2)Effect on existing contractsA contract entered into before the termination date set forth in paragraph (1) may remain in effect until the date on which it is scheduled to expire under the terms of the contract.
 211.Technical amendment to Federal Workforce Flexibility ActChapter 57 of title 5, United States Code, is amended— (1)in section 5753(a)(2)(A), by inserting , excluding members of the Foreign Service other than chiefs of mission and ambassadors at large before the semicolon at the end; and
 (2)in section 5754(a)(2)(A), by inserting , excluding members of the Foreign Service other than chiefs of mission and ambassadors at large before the semicolon at the end. 212.Training support servicesSection 704(a)(4)(B) of the Foreign Service Act of 1980 (22 U.S.C. 4024(a)(4)(B)) is amended by striking language instructors, linguists, and other academic and training specialists and inserting education and training specialists, including language instructors and linguists, and other specialists who perform work directly relating to the design, delivery, oversight, or coordination of training delivered by the institution.
 213.Limited appointments in the Foreign ServiceSection 309 of the Foreign Service Act (22 U.S.C. 3949), is amended— (1)in subsection (a) by striking subsection (b) and inserting subsections (b) and (c);
 (2)in subsection (b)— (A)in paragraph (3)—
 (i)by striking if continued service and inserting the following: “if—  (A)continued service; and
 (B)by adding at the end the following: “or  (B)the individual is serving in the uniformed services (as defined in section 4303 of title 38, United States Code) and the limited appointment expires in the course of such service;
 (C)in paragraph (4), by striking and at the end; (D)in paragraph (5), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (6)in exceptional circumstances if the Secretary determines the needs of the Service require the extension of—
 (A)a limited noncareer appointment for a period not to exceed 1 year; or
 (B)a limited appointment of a career candidate for the minimum time needed to resolve a grievance, claim, investigation, or complaint not otherwise provided for in this section.; and
 (3)by adding at the end the following:  (c)(1)Noncareer employees who have served for 5 consecutive years under a limited appointment may be reappointed to a subsequent noncareer limited appointment if there is at least a 1-year break in service before such new appointment.
 (2)The Secretary may waive the 1-year break requirement under paragraph (1) in cases of special need.. 214.Home leave amendment (a)Length of continuous service abroadSection 903(a) of the Foreign Service Act of 1980 (22 U.S.C. 4083) is amended by inserting (or after a shorter period of such service if the member’s assignment is terminated for the convenience of the Service) after 12 months of continuous service abroad.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that recounts the number of instances during the 3-year period ending on such date of enactment that the Foreign Service permitted home leave for a member after fewer than 12 months of continuous service abroad.
 215.Foreign Service workforce studyNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that contains the results of a study on workforce issues and challenges to career opportunities pertaining to tandem couples in the Foreign Service.
			216.Report on diversity recruitment, employment, retention, and promotion
 (a)In generalThe Secretary should provide oversight to the employment, retention, and promotion of underrepresented groups.
 (b)Additional recruitment and outreach requiredThe Department should conduct recruitment activities that— (1)develop and implement effective mechanisms to ensure that the Department is able effectively to recruit and retain highly qualified candidates from minority-serving institutions; and
 (2)improve and expand recruitment and outreach programs at minority-serving institutions. (c)ReportNot later than 180 days after the date of the enactment of this Act, and quadrennially thereafter, the Secretary of State shall submit a comprehensive report to Congress that describes the efforts, consistent with existing law, including procedures, effects, and results of the Department since the period covered by the prior such report, to promote equal opportunity and inclusion for all American employees in direct hire and personal service contractors status, particularly employees of the Foreign Service, to include equal opportunity for all races, ethnicities, ages, genders, and service-disabled veterans, with a focus on traditionally underrepresented minority groups.
				217.Foreign relations exchange programs
 (a)Exchanges authorizedTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the end the following:
					
						63.Foreign relations exchange programs
 (a)AuthorityThe Secretary may establish exchange programs under which officers or employees of the Department of State, including individuals appointed under title 5, United States Code, and members of the Foreign Service (as defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)), may be assigned, for not more than one year, to a position with any foreign government or international entity that permits an employee to be assigned to a position with the Department of State.
							(b)Salary and benefits
 (1)Members of Foreign ServiceDuring a period in which a member of the Foreign Service is participating in an exchange program authorized pursuant to subsection (a), the member shall be entitled to the salary and benefits to which the member would receive but for the assignment under this section.
 (2)Non-foreign service employees of DepartmentAn employee of the Department of State other than a member of the Foreign Service participating in an exchange program authorized pursuant to subsection (a) shall be treated in all respects as if detailed to an international organization pursuant to section 3343(c) of title 5, United States Code.
 (3)Foreign participantsThe salary and benefits of an employee of a foreign government or international entity participating in a program established under this section shall be paid by such government or entity during the period in which such employee is participating in the program, and shall not be reimbursed by the Department of State.
 (c)Non-reciprocal assignmentThe Secretary may authorize a non-reciprocal assignment of personnel pursuant to this section, with or without reimbursement from the foreign government or international entity for all or part of the salary and other expenses payable during the assignment, if it is in the interests of the United States.
 (d)Rule of constructionNothing in this section shall be construed to— (1)authorize the appointment as an officer or employee of the United States of—
 (A)an individual whose allegiance is to any country, government, or foreign or international entity other than to the United States of America; or
 (B)an individual who has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5, United States Code, or any other provision of law concerning eligibility for appointment as, and continuation of employment as, an officer or employee of the United States..
				IIIConsular authorities
 301.Information on passports, expedited passports, and visas issued by consular affairsThe President’s annual budget submitted under section 1105(a) of title 31, United States Code, shall identify—
 (1)the number of passports, expedited passports, and visas issued by Consular Affairs during the 3 most recent fiscal years; and
 (2)the number of passports, expedited passports, and visas that Consular Affairs estimates, for purposes of such annual budget, will be issued during the next fiscal year.
				302.Consular fee restructuring
 (a)Sense of CongressIt is the sense of Congress that— (1)Consular Affairs, as a wholly fee-funded operation, should have a fee structure that allows it to be self-sufficient, efficient, and transparent;
 (2)the current fee structure for Consular Affairs has significant flaws and should be reformed; and
 (3)fees charged for services provided by Consular Affairs should generally cover the cost of the services for which the fees are charged.
 (b)FindingsCongress makes the following findings: (1)Due to the existence of multiple cross-subsidies—
 (A)the fee charged for a service provided by Consular Affairs bears little, if any, relationship to the costs of that service; and
 (B)it is difficult to track which fees are being used to cover which costs. (2)Fees from visa services in excess of estimated amounts are available to Consular Affairs to fund other operations, giving Consular Affairs an incentive to underestimate visa demand and resulting in inefficiencies and a lack of transparency.
 (c)Passport feesNot later than the beginning of the first fiscal year after the date of the enactment of this Act, the passport fee structure, including authorities used by Consular Affairs, shall be modified so that—
 (1)all fees collected for the issuing of passports are retained by the Department; (2)except as permitted under subsection (j), the fees retained by the Department under paragraph (1) are only used to cover the cost of passport operations and the consular protection of United States citizens and their interests in foreign countries for which no fee is collected; and
 (3)not later than 12 months after the end of each fiscal year, all fees retained by the Department under paragraph (1) during such fiscal year that were not used to cover the costs described in paragraph (2) (other than such amounts, which shall remain available until expended, that the Secretary determines, and notifies the appropriate congressional committees pursuant to section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), are required for costs of services described in paragraph (2) that extend beyond that fiscal year) are deposited into the General Fund of the Treasury.
 (d)Visa feesNot later than the beginning of the first fiscal year after the date of the enactment of this Act, the visa fee structure, including authorities used by Consular Affairs, shall be modified so that—
 (1)all fees collected for nonimmigrant and immigrant visas operations are retained by the Department, except for special surcharges authorized by statute to be returned to the Treasury;
 (2)except as permitted under subsection (j), any fees retained by the Department under paragraph (1) are only used to offset the cost of visa operations; and
 (3)not later than 12 months after the end of each fiscal year, all fees retained by the Department under paragraph (1) that were not used to offset the costs described in paragraph (2) (other than such amounts, which shall remain available until expended, that the Secretary determines, and notifies to the appropriate congressional committees pursuant to section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), are required for costs of support services related to visa operations that extend beyond that fiscal year) are deposited into the General Fund of the Treasury.
 (e)Other consular feesNot later than the beginning of the first fiscal year after the date of the enactment of this Act, the fee structure, including authorities used by Consular Affairs for services other than services related to passports and visas, shall be modified so that—
 (1)all fees collected for the provision of documentary and authentication services, judicial assistance services, services related to vessels and seamen, administrative services, and any other consular service provided for which a fee is collected are retained by the Department;
 (2)except as permitted under subsection (j), the fees described in paragraph (1) are only used to cover the cost of providing the services described in paragraph (1);
 (3)the fees described in paragraph (1) are authorized to be set at a level that is sufficient to cover the cost of providing the services described in paragraph (1), but may be set at a higher level, as appropriate and documented through the rulemaking process; and
 (4)not later than 12 months after the end of each fiscal year, all fees retained by the Department under paragraph (1) during such fiscal year that were not used to provide the services described in paragraph (1) (other than such amounts, which shall remain available until expended, that the Secretary determines, and notifies the appropriate congressional committees pursuant to section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), are required for costs of the services described in paragraph (2) that extend beyond that fiscal year), are deposited into the General Fund of the Treasury.
 (f)Congressional notificationNot later than November 1 of each year, the Assistant Secretary of State for Consular Affairs shall submit a report to the appropriate congressional committees that identifies—
 (1)the amounts expended and retained during the previous fiscal year, in accordance with this section, for each type of fee or service collected or provided by Consular Affairs; and
 (2)the amounts deposited into the General Fund of the Treasury under this section for each type of fee or service for such fiscal year.
 (g)AuditsThe fees collected pursuant to this section are subject to audit by the Inspector General and by the Comptroller General of the United States.
 (h)Implementation planNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary of State for Consular Affairs shall submit a plan to the appropriate congressional committees for implementing the requirements under this section.
 (i)Additional authorityNotwithstanding any other provision of law, the Assistant Secretary of State for Consular Affairs is authorized to implement and revise the structure of the passport, visa, and other consular fees as may be necessary to carry out the requirements under this section.
				(j)Transfer authority
 (1)Separate accountThe Secretary shall maintain the fees described in subsections (c)(1), (d)(1), and (e)(1) in a separate consular fees account.
 (2)ReprogrammingThe Department shall track funding within the consular fees account by fee type to facilitate the reporting under subsection (f). Such funds may be reprogrammed within and between the different fees described in subsections (c)(1), (d)(1), and (e)(1), subject to section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706).
 (3)Obligation of fundsThe Secretary may obligate any funds within the account in support of activities, including information technology initiatives, that support work by Consular Affairs across the range of operations described in subsections (c)(1), (d)(1), and (e)(1).
 (4)Transfers authorizedNot earlier than 15 days after giving written notice to the appropriate congressional committees, the Secretary may transfer and merge funds from the consular fees account to other Department appropriations for the purpose of funding consular support activities funded out of other Department appropriations.
 (k)CertificationNot later than the beginning of the first fiscal year after the date of the enactment of this Act, the Secretary shall submit a written certification to the appropriate congressional committees confirming that the fee structure used by Consular Affairs meets the requirements set forth in this section.
 303.Protections for foreign employees of diplomatic missions and international organizationsSection 203(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375c(a)(2)) is amended—
 (1)by striking Notwithstanding and inserting the following:  (A)In generalNotwithstanding; and
 (2)by adding at the end of the following:  (B)Credible evidence of abuse or exploitationFor purposes of subparagraph (A), credible evidence that 1 or more employees of a mission or international organization have abused or exploited 1 or more nonimmigrants holding an A–3 visa or a G–5 visa should be deemed to exist if—
 (i)a final court judgment, including a default judgment, has been issued against a current or former employee of such mission or organization, and the time period for appeal of such judgment has expired;
 (ii)a nonimmigrant visa has been issued pursuant to section 101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)) to the victim of such abuse or exploitation; or
 (iii)the Secretary has requested that a country waive diplomatic immunity for a diplomat or a family member of a diplomat to permit criminal prosecution of the diplomat or family member for the abuse or exploitation.
 (C)Trafficking in persons reportIf credible evidence is deemed to exist pursuant to subparagraph (B) for a case of trafficking in persons involving the holder of an A–3 visa or a G–5 visa, the Secretary shall include a concise summary of such case in the next annual report submitted under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)).
 (D)Payment of judgmentIf a holder of an A–3 visa or a G–5 visa has obtained a final court judgment finding such holder was a victim of abuse or exploitation by an employee of a diplomatic mission or international organization, the Secretary should assist such victim in obtaining payment on such judgment, including by encouraging the country that sent the employee to such mission or organization to provide compensation directly to such victim..
 304.Border crossing fee for minorsSection 410(a)(1)(A) of title IV of the Department of State and Related Agencies Appropriations Act, 1999 (division A of Public Law 105–277) is amended by striking a fee of $13 and inserting a fee equal to one-half of the fee that would otherwise apply for processing a machine readable combined border crossing identification card and nonimmigrant visa.
 305.Signed photograph requirement for visa applicationsSection 221(b) of the Immigration and Nationality Act (8 U.S.C. 1201(b)) is amended by striking his application, and shall furnish copies of his photograph signed by him and inserting his or her application, and shall furnish copies of his or her photograph. 306.Electronic transmission of domestic violence information to visa applicantsSection 833(a)(5)(A) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (8 U.S.C. 1375a(a)(5)(A)) is amended by adding at the end the following:
				
 (vi)Subject to such regulations as the Secretary of State may prescribe, mailings under this subparagraph may be transmitted by electronic means..
			307.Amerasian immigration
 (a)RepealSection 584 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1988 (8 U.S.C. 1101 note) is repealed effective September 30, 2017.
				(b)Effect on pending visa applications
 (1)AdjudicationAn application for a visa under the provision of law repealed by subsection (a) that was properly submitted before October 1, 2017, by an alien described in subsection (b)(1)(A) of such provision of law or an accompanying spouse or child may be adjudicated in accordance with the terms of such provision of law.
 (2)AdmissionIf an application described in paragraph (1) is approved, the applicant may be admitted to the United States during the 1-year period beginning on the date on which such application was approved.
 308.Technical amendment to the Immigration and Nationality ActSection 212(a)(3)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(G)) is amended by striking in violation of section 2442 of title 18, United States Code and inserting (as described in section 2442(a) of title 18, United States Code).
			IVMiscellaneous provisions
			401.Reports on embassy construction and security upgrade projects
 (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a comprehensive report to the appropriate congressional committees regarding all embassy construction projects and major embassy security upgrade projects completed during the 10-year period ending on the date of the enactment of this Act, including, for each such project—
 (1)the initial cost estimate; (2)the amount actually expended on the project;
 (3)any additional time required to complete the project beyond the initial timeline; and (4)any cost overruns incurred by the project.
 (b)Semi-annual reportsNot later than 180 days after the submission of the report required under subsection (a), and semi-annually thereafter, the Secretary shall submit a comprehensive report to the appropriate congressional committees on the status of all ongoing and recently completed embassy construction projects and major embassy security upgrade projects, including, for each project—
 (1)the initial cost estimate; (2)the amount expended on the project to date;
 (3)the projected timeline for completing the project; and (4)any cost overruns incurred by the project.
					402.United States human rights dialogue review
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary, in consultation with other appropriate departments and agencies, shall—
 (1)conduct a review of all human rights dialogues; and (2)submit a report to the appropriate congressional committees containing the findings of the review conducted under paragraph (1).
 (b)ContentsThe report submitted under subsection (a)(2) shall include— (1)a list of all human rights dialogues held during the prior year;
 (2)a list of all bureaus and Senate confirmed officials of the Department of State that participated in each dialogue;
 (3)a list of all the countries that have refused to hold human rights dialogues with the United States; and
 (4)for each human rights dialogue held to the prior year, an assessment of the role of the dialogue in advancing United States foreign policy goals.
 (c)Defined termIn this section, the term human rights dialogue means an agreed upon and regular bilateral meeting between the Department of State and a foreign government for the primary purpose of pursuing a defined agenda on the subject of human rights.
				403.Sense of Congress on foreign cybersecurity threats
 (a)FindingsCongress makes the following findings: (1)The Department of State International Cyberspace Policy Strategy (referred to in this section as the Strategy), which was released in March 2016, states—
 (A)Cyber threats to United States national and economic security are increasing in frequency, scale, sophistication, and severity; and
 (B)The United States works to counter threats in cyberspace through a whole-of-government approach that brings to bear its full range of instruments of national power and corresponding policy tools – diplomatic, informational, military, economic, intelligence, and law enforcement – as appropriate and consistent with applicable law.
 (2)The 2016 Worldwide Threat Assessment of the U.S. Intelligence Community (Threat Assessment), released on February 6, 2016— (A)names Russia, China, Iran, and North Korea as leading threat actors in cyberspace;
 (B)states China continues to have success in cyber espionage against the US Government, our allies, and US companies; and
 (C)states North Korea probably remains capable and willing to launch disruptive or destructive cyberattacks to support its political objectives.
 (3)On April 1, 2015, the President issued Executive Order 13694, entitled Blocking the Property of Certain Persons Engaging in Significant Malicious Cyber-Enabled Activities. (4)On February 18, 2016, the President signed into law the 2016 North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122), which codified into law the policy set forth in Executive Order 13694.
 (b)Sense of CongressIt is the sense of Congress that— (1)threats in cyberspace from state and nonstate actors have emerged as a serious threat to the national security of the United States;
 (2)the United States Government should use all diplomatic, economic, legal, and military tools to counter cyber threats; and
 (3)the United States Government should impose economic sanctions under existing authorities against state and nonstate actors that have engaged in malicious cyber-enabled activities.
 (c)Semi-annual reports on cybersecurity agreement between the United States and ChinaNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary shall submit a report to the appropriate congressional committees, with a classified annex if necessary, that describes the status of the implementation of the cybersecurity agreement between the United States and the People’s Republic of China, which was concluded on September 25, 2015, including an assessment of the People’s Republic of China’s compliance with its commitments under the agreement.
 (d)Rule of constructionNothing in this Act or any amendment made by this Act may be construed as authorizing the use of military force for any purpose, including as a specific authorization for the use of military force under the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.), or as congressional intent to provide such authorization.
				404.Repeal of obsolete reports
 (a)Annual report on the Israeli-Palestinian Peace, Reconciliation and Democracy FundSection 10 of the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446; 22 U.S.C. 2378b note) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b).
 (b)Annual report on assistance provided for interdiction actions of foreign countriesSection 1012 of the National Defense Authorization Act for Fiscal Year 1995 (22 U.S.C. 2291–4) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsection (d) as subsection (b).
 (c)Reports relating to SudanThe Sudan Peace Act (Public Law 107–245; 50 U.S.C. 1701 note) is amended— (1)by striking section 8; and
 (2)in section 11, by striking subsection (b). (d)Annual report on outstanding expropriation claimsSection 527 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 22 U.S.C. 2370a) is amended—
 (1)by striking subsection (f); and (2)by redesignating subsections (g), (h), and (i) as subsections (f), (g), and (h), respectively.
					405.Sense of the Senate regarding the release of internationally adopted children from the Democratic
			 Republic of Congo
 (a)FindingsThe Senate makes the following findings: (1)In September 2013, the Government of the Democratic Republic of Congo suspended the issuance of exit permits to children adopted by international parents.
 (2)In February 2016, after continuous efforts by the Department of State, the President, and Congress, the Government of the Democratic Republic of Congo began issuing exit permits to internationally adopted children and committed to reviewing all unresolved cases by the end of March 2016.
 (3)As of March 31, 2016, more than 300 children had been authorized to apply for exit permits, but many adopted children remain stranded in the Democratic Republic of Congo, including at least two children adopted by Wisconsin families.
 (b)Sense of the SenateThe Senate— (1)urges the Government of the Democratic Republic of Congo to complete its review of all unresolved international adoption cases as soon as possible; and
 (2)calls upon the United States Government to continue to treat the release of internationally adopted children from the Democratic Republic of Congo as a priority until all cases have been resolved.
					406.Communication with  governments of  countries	designated   as    Tier    2	Watch List  
			 countries   on   the	Trafficking  in Persons Report
 (a)In generalNot less frequently than annually, the Secretary shall provide, to the foreign minister of each country that has been designated as a Tier 2 Watch List country pursuant to section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b))—
 (1)a copy of the annual Trafficking in Persons Report; and (2)information pertinent to such country’s designation, including—
 (A)confirmation of the country’s designation to the Tier 2 Watch List; (B)the implications associated with such designation and the consequences for the country of a downgrade to Tier 3;
 (C)the factors that contributed to the designation; and (D)the steps that the country must take to be considered for an upgrade in status of designation.
 (b)Sense of Congress regarding communicationsIt is the sense of Congress that, given the gravity of a Tier 2 Watch List designation, the Secretary should communicate the information described in subsection (a) to the foreign minister of any country designated as being on the Tier 2 Watch List.
 407.Defense trade controls registration feesSection 45 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2717) is amended— (1)in the matter preceding paragraph (1)—
 (A)by striking Office and inserting Directorate; and (B)by inserting management, licensing, compliance, and policy activities in the defense trade controls function, including after incurred for;
 (2)in paragraph (1), by striking contract personnel to assist in; (3)in paragraph (2), by striking the and at the end;
 (4)in paragraph (3), by striking the period at the end and inserting a semicolon; and (5)by adding at the end the following:
					
 (4)the facilitation of defense trade policy development and implementation, review of commodity jurisdiction determinations, public outreach to industry and foreign parties, and analysis of scientific and technological developments relating to the exercise of defense trade control authorities; and
 (5)contract personnel to assist in the activities described in paragraphs (1) through (4).. 408.Authority to issue administrative subpoenasSection 3486 of title 18, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1)(A)—
 (i)in clause (ii), by striking or at the end; and (ii)in clause (iii), by striking the comma at the end and inserting a semicolon; and
 (iii)by inserting after clause (iii) the following:  (iv)an offense under section 878, or a threat against a person, foreign mission, or organization authorized to receive protection by special agents of the Department of State and the Foreign Service under section 37 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709), if the Assistant Secretary for Diplomatic Security or the Director of the Diplomatic Security Service determines that the threat constituting the offense or threat against the person or place protected is imminent, the Secretary of State; or
 (v)an offense under chapter 75, the Secretary of State,; (B)in paragraph (9), by striking paragraph (1)(A)(i)(II) or (1)(A)(iii) and inserting clause (i)(II), (iii), (iv), or (v) of paragraph (1)(A); and
 (C)in paragraph (10), by adding at the end the following: As soon as practicable following the issuance of a subpoena under paragraph (1)(A)(iv), the Secretary of State shall notify the Attorney General of its issuance.; and
 (2)in subsection (e)(1)— (A)by striking unless the action or investigation arises and inserting the following: “unless the action or investigation—
						
 (A)arises; and (B)by striking or if authorized and inserting the following:
						
 (B)directly relates to the purpose for which the subpoena was authorized under paragraph (1); or
 (C)is authorized. 409.Extension of period for reimbursement of seized commercial fishermenSection 7(e) of the Fishermen's Protective Act of 1967 (22 U.S.C. 1977(e)) is amended by striking 2008 and inserting 2018.
			410.Special agents
 (a)In generalSection 37(a)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is amended to read as follows:
					
 (1)conduct investigations concerning— (A)illegal passport or visa issuance or use;
 (B)identity theft or document fraud affecting or relating to the programs, functions, and authorities of the Department of State; or
 (C)Federal offenses committed within the special maritime and territorial jurisdiction of the United States (as defined in section 7(9) of title 18, United States Code), except as that jurisdiction relates to the premises of United States military missions and related residences;.
 (b)ConstructionNothing in the amendment made by subsection (a) may be construed to limit the investigative authority of any Federal department or agency other than the Department of State.
 411.Enhanced Department of State authority for uniformed guardsThe State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by inserting after section 37 (22 U.S.C. 2709) the following:
				
					37A.Protection of buildings and areas in the United States by uniformed guards
 (a)Enforcement authorities for uniformed guardsThe Secretary of State may authorize uniformed guards of the Department of State to protect buildings and areas within the United States for which the Department of State provides protective services, including duty in areas outside the property to the extent necessary to protect the property and persons in that area.
 (b)Powers of guardsWhile engaged in the performance of official duties as a uniformed guard under subsection (a), a guard may—
 (1)enforce Federal laws and regulations for the protection of persons and property; (2)carry firearms; and
 (3)make arrests without warrant for any offense against the United States committed in the guard’s presence, or for any felony cognizable under the laws of the United States, to the extent necessary to protect the property and persons in that area, if the guard has reasonable grounds to believe that the person to be arrested has committed or is committing such felony in connection with the buildings and areas, or persons, for which the Department of State is providing protective services.
							(c)Rulemaking
 (1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, may prescribe regulations necessary for the administration of buildings and areas within the United States for which the Department of State provides protective services.
 (2)PenaltiesSubject to subsection (d), the regulations prescribed under paragraph (1) may include reasonable penalties for violations of the regulations.
 (3)PostingThe regulations prescribed under paragraph (1) shall be posted and shall remain posted in a conspicuous place on each property described in paragraph (1).
 (d)PenaltiesA person violating a regulation prescribed under subsection (c) shall be fined under title 18, United States Code, imprisoned for not more than 6 months, or both.
 (e)Attorney General approvalThe powers granted to uniformed guards under this section shall be exercised in accordance with guidelines approved by the Attorney General.
 (f)Relationship to other authorityNothing in this section may be construed to affect the authority of the Secretary of Homeland Security, the Administrator of General Services, or any Federal law enforcement agency..May 17, 2016Read twice and placed on the calendar